Case 1:19-cv-00344-RJJ-PJG ECF No. 32, PageID.259 Filed 02/24/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

MICHAEL HAYWOOD,

               Plaintiff,
                                                             CASE No. 1:19-CV-344
v.
                                                             HON. ROBERT J. JONKER
DANIEL CARR, et al.

            Defendants.
____________________________/


                            ORDER APPROVING AND ADOPTING
                             REPORT AND RECOMMENDATION

       The Court has reviewed Magistrate Judge Green’s Report and Recommendation in this

matter (ECF No. 25), Plaintiff’s Partial Objection, (ECF No. 26), and Defendants’ Corrected

Response to Plaintiff’s Partial Objection (ECF No. 31). Under the Federal Rules of Civil

Procedure, where, as here, a party has objected to portions of a Report and Recommendation,

“[t]he district judge . . . as a duty to reject the magistrate judge’s recommendation unless, on de

novo reconsideration, he or she finds it justified.” 12 WRIGHT, MILLER & MARCUS, FEDERAL

PRACTICE AND PROCEDURE § 3070.2, at 451 (3d ed. 2014). Specifically, the Rules provide that:

               The district judge must determine de novo any part of the magistrate
               judge’s disposition that has been properly objected to. The district
               judge may accept, reject, or modify the recommended disposition;
               receive further evidence; or return the matter to the magistrate judge
               with instructions.

FED R. CIV. P. 72(b)(3). De novo review in these circumstances requires at least a review of the

evidence before the Magistrate Judge. Hill v. Duriron Co., 656 F.2d 1208, 1215 (6th Cir. 1981).

The Court has reviewed de novo the claims and evidence presented to the Magistrate Judge; the

Report and Recommendation itself; and the parties’ respective responses.
Case 1:19-cv-00344-RJJ-PJG ECF No. 32, PageID.260 Filed 02/24/21 Page 2 of 3



       The Magistrate Judge recommends granting, in part, Defendants’ Motion for Summary

Judgment. The Magistrate Judge recommends granting the motion with respect to Defendants

Daugherty and Carr and denying the motion with respect to Defendant Lehman. After its review,

the Court finds that Magistrate Judge Green’s Report and Recommendation is factually sound

and legally correct.

       All parties agree that plaintiff did not identify Defendants Daugherty or Carr in his Step I

or II grievances, either by name, by general description, or in any other way. Those documents

identified only Defendant Lehman as the subject of the grievance. Defendants Daugherty and

Carr first come up in plaintiff’s Step III grievance. That is too late for proper exhaustion in this

case because nothing in the Step I and II grievance process put anyone other than Defendant

Lehman on notice. This is not a situation like Stevenson or Downing where a plaintiff identified

individuals as best he could from the start of the process and supplied a specific name later in the

process. Here, there was never any description or identification of anyone other than Defendant

Lehman in the original two steps of the process. Moreover, there was never a merits-based

response to the plaintiff’s grievance, so Reed-Bey does not apply.

       ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 25) is approved and adopted as the Opinion of the Court.

       IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment (ECF

No. 13) is GRANTED IN PART and DENIED IN PART.

       IT IS FURTHER ORDERED that Plaintiff’s claims against Defendants Daugherty and

Carr are DISMISSED WITHOUT PREJUDICE for failure to properly exhaust. Plaintiff’s

claims against Defendant Lehman shall proceed forward.


                                                 2
Case 1:19-cv-00344-RJJ-PJG ECF No. 32, PageID.261 Filed 02/24/21 Page 3 of 3



Dated:   February 24, 2021         /s/ Robert J. Jonker
                                   ROBERT J. JONKER
                                   CHIEF UNITED STATES DISTRICT JUDGE




                                     3
